995 A.2d 955 (2010)
297 Conn. 913
In re SAMANTHA S.
SC 18628.
Supreme Court of Connecticut.
Decided June 15, 2010.
David B. Rozwaski, in support of the petition.
Tammy Nguyen-O'Dowd, assistant attorney general, in opposition.
The petition by the respondent father for certification for appeal from the Appellate Court, 120 Conn.App. 755, 994 A.2d 259 (2010), is granted, limited to the following issue:
"Did the Appellate Court properly determine that the record in the present case was not adequate for review?"
NORCOTT, J., did not participate in the consideration of or decision on this petition.